                 Case 20-11120-LSS           Doc 24      Filed 05/18/20        Page 1 of 24




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
In re:                                                         : Chapter 11
                                                               :
         COMCAR INDUSTRIES, INC., et al.,1                     : Case No. 20-11120 (LSS)
                                                               :
         Debtors.                                              : (Joint Administration Requested)
---------------------------------------------------------------x


             MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER
     (I) AUTHORIZING THE PRIVATE SALE OF CERTAIN ASSETS FREE AND
  CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND OTHER INTERESTS,
   (II) AUTHORIZING THE SELLERS TO LEASE CERTAIN NONRESIDENTIAL
REAL PROPERTY LOCATED IN ST. GABRIEL, LOUISIANA, MOBILE, ALABAMA,
   JACKSONVILLE, FLORIDA, TAMPA, FLORIDA, ATLANTA, GEORGIA, AND
ANGLETON, TEXAS TO THE PURCHASER, (III) AUTHORIZING THE SELLERS TO
 ASSUME AND ASSIGN CERTAIN EXECUTORY CONTRACTS, (IV) APPROVING
     BIDDER PROTECTIONS, AND (V) GRANTING OTHER RELATED RELIEF

        Comcar Industries, Inc. and its affiliated debtors (collectively, the “Debtors”), by and

through their counsel, DLA Piper LLP (US), hereby submit this motion (the “Motion”) for entry

of an order (“Sale Order”), substantially in the form attached hereto as Exhibit A, seeking relief

under sections 105(a), 363 and 365 of title 11 of the United States Code (the “Bankruptcy Code”),

rules 2002, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: 9th Place Newberry, LLC (0359); 16th Street Pompano Beach, LLC (0278); CCC Spotting,
LLC (0342); CCC Transportation, LLC (1058); Charlotte Avenue Auburndale, LLC (2179); Coastal Transport, Inc.
(2918); Coastal Transport Logistics, LLC (7544); Comcar Industries, Inc. (8221); Comcar Logistics, LLC (2338);
Comcar Properties, Inc. (9545); Commercial Carrier Corporation (8582); Commercial Carrier Logistics, LLC (7544);
Commercial Truck and Trailer Sales Inc. (0722); Cortez Blvd. Brooksville, LLC (2210); CT Transportation, LLC
(0997); CTL Distribution, Inc. (7383); CTL Distribution Logistics, LLC (7506); CTL Transportation, LLC (0782);
CTTS Leasing, LLC (7466); Detsco Terminals, Inc. (9958); Driver Services, Inc. (3846); East Broadway Tampa, LLC
(2233); East Columbus Drive Tampa, LLC (3995); Fleet Maintenance Services, LLC (1410); MCT Transportation,
LLC (0939); Midwest Coast Logistics, LLC (7411); Midwest Coast Transport, Inc. (0045); New Kings Road
Jacksonville, LLC (4797); Old Winter Haven Road Auburndale, LLC (4738); W. Airport Blvd. Sanford, LLC (0462);
Willis Shaw Logistics, LLC (7341); WSE Transportation, LLC. The corporate headquarters and the mailing address
for the Debtors listed above is 8800 Baymeadows Way West, Suite 200, Jacksonville, Florida 32256.



EAST\174056864
                 Case 20-11120-LSS            Doc 24        Filed 05/18/20      Page 2 of 24




States Bankruptcy Court for the District of Delaware (the “Local Rules”), (i) authorizing the

Debtors to enter into and consummate that certain Asset Purchase Agreement (the “Purchase

Agreement”)2, by and between Comcar Industries, Inc., CTL Transportation, LLC, and certain of

their subsidiaries and affiliates (the “Sellers”) and Adams Resources & Energy, Inc. and Service

Transport Company (the “Purchaser”) for the private going concern sale of substantially all of the

assets (the “Acquired Assets”) of CTL Transportation, LLC (the “Company”), (ii) authorizing the

Sellers, as landlord, to lease certain nonresidential real property located in St. Gabriel, Louisiana,

Mobile, Alabama, Jacksonville, Florida, Tampa, Florida, Atlanta, Georgia, and Angleton, Texas

(the “Nonresidential Real Property”) to the Purchasers, as tenant, (iii) authorizing the Sellers to

assume certain executory contracts and unexpired leases (the “Assumed Contracts”), and to assign

the Assumed Contracts to the Purchaser pursuant to the Purchase Agreement and the Sale Order;

and (iv) granting related relief. In support of this Motion, the Debtors submit the Declarations of

Billy Hart and Andrew Hinkelman, attached hereto as Exhibit B and Exhibit C, respectively. In

further support of this Motion, the Debtors respectfully state as follows:

                                    PRELIMINARY STATEMENT

        1.       Prior to the Petition Date, the Debtors began to explore strategic transaction to

recapitalize or restructure the business. To that end, in March 2020, the Debtors engaged Bluejay

Advisors, LLC (“Bluejay”) as investment banker to advise the Debtors with respect to strategic

alternatives. As part of this process, Bluejay prepared confidential information memoranda for

each of the Debtors’ business segments and conducted a marketing process. Despite the Debtors’

efforts in the marketing process, the Debtors only received three indications of interest and offers




2
       All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Purchase
Agreement.



EAST\174056864                                          2
                 Case 20-11120-LSS       Doc 24       Filed 05/18/20    Page 3 of 24




of value from potential purchasers; however, after the withdrawal of two of the offers, the

Purchaser was the only offer available. As there were no competing offers, upon receiving such

interest from Purchaser, the Debtors and the Purchaser began negotiations for the sale of the

Acquired Assets. Accordingly, in April 2020, the Debtors engaged in negotiations and a diligence

process with the Purchaser for the purchase of the Acquired Assets. As a result of substantial

arms’ length, good faith negotiations between the Purchaser and the Debtors, the Purchaser agreed

to purchase the Acquired Assets and assume the Assumed Contracts for $9,000,000 (the “Purchase

Price”) subject to the terms and conditions set forth in the Purchase Agreement. Additionally, as

part of the negotiations, the Sellers agreed to short-term leases of the Nonresidential Real Property

to the Purchaser at each properties’ market rental rate, which will enhance the value of the

Nonresidential Real Property that will be marketed as part of the Chapter 11 Cases (as defined

below). Finally, the negotiations also resulted in a transaction structure that could close promptly

on terms favorable to the Debtors.

       2.        While the Acquired Assets could be put up for auction, the terms offered by the

Purchaser are materially superior to the net terms that the Debtors could hope to achieve at an

auction.    The Debtors believe that the costs of continuing to run the Company’s business

postpetition, including retaining all of the employees, during the extended period that a two-step

marketing and sale process likely will entail will be detrimental to the going concern enterprise

value of the Company’s business and, therefore, seek to pursue Court approval of the transaction

as a private transaction, not subject to postpetition marketing and auction, but subject to a fiduciary

out should another party submit a higher or otherwise better offer.

       3.        Given that (a) the Purchaser can consummate the private sale transaction sooner

than if the Debtors subjected the Acquired Assets to an auction, (b) thus far, there are no other




EAST\174056864                                    3
                 Case 20-11120-LSS             Doc 24        Filed 05/18/20       Page 4 of 24




acceptable offers for the Acquired Assets, and (c) nothing in the Purchase Agreement prohibits the

Debtors from consummating any alternative transaction that, in the Debtors’ business judgement

will maximize the value of their estates3 (subject to the Break-Up Fee, defined below), the Debtors

in their business judgment have determined that it is unlikely an auction will lead to a higher or

otherwise better bid for the Acquired Assets. Accordingly, the Debtors seek to sell the Acquired

Assets and assign the Assumed Contracts to the Purchaser, pursuant to a private sale, free and clear

of all liens, claims, encumbrances and other interests.

        4.       For these reasons, and as set forth more fully below, the relief sought by this Motion

should be granted.

                                      JURISDICTION AND VENUE

        5.       The United States Bankruptcy Court for the District of Delaware (this “Court”) has

jurisdiction over these chapter 11 cases, the Debtors, property of the Debtors’ estates and this

matter under 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012. This is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        6.       Pursuant to Rule 9013-1(f) of the Local Rules, the Debtors consent to the entry of

a final judgment or order with respect to the Motion if it is determined that this Court, absent

consent of the parties, cannot enter final orders or judgments consistent with Article III of the

United States Constitution.

        7.       Venue of these chapter 11 cases in this district is proper under 28 U.S.C. §§ 1408

and 1409.



3
         The Debtors reserve the right to exercise their fiduciary duties and terminate the Purchase Agreement should
another party submit a bona fide binding offer and good faith deposit to purchase the Acquired Assets for higher or
otherwise better consideration.



EAST\174056864                                           4
                 Case 20-11120-LSS        Doc 24       Filed 05/18/20    Page 5 of 24




        8.       The statutory bases for the relief requested in this Motion are sections 105, 363 and

365 of the Bankruptcy Code and Rule 6004 of the Bankruptcy Rules, and Local Rule 6004-1(b)

                                          BACKGROUND

        9.       On the date hereof (the “Petition Date”), each Debtor filed with this Court a

voluntary petition for relief under chapter 11 of the Bankruptcy Code, commencing its case

(collectively, the “Chapter 11 Cases”).

        10.      The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. As of the

date hereof, no trustee, examiner or official committee of unsecured creditors has been appointed

in the Debtors’ Chapter 11 Cases. No date has been set for a meeting of creditors pursuant to

section 341 of the Bankruptcy Code.

        11.      Additional factual background regarding the Debtors, including their business

operations, capital and debt structures, and the events leading to the filing of these chapter 11 cases,

is set forth in detail in the Declaration of Andrew Hinkelman in Support of Chapter 11 Filings and

First Day Pleadings [D.I. 22] (the “First Day Declaration”), filed with this Court on the Petition

Date, which is fully incorporated into this Motion by reference.

        12.      Mark Bostick (“Bostick”), the former owner of Comcar Industries, Inc., holds a

right of first offer (the “ROFO”) pursuant to that certain Shareholders Agreement, dated as of

November 16, 2016.

                                      RELIEF REQUESTED

        13.      By this Motion, the Debtors seek entry of the proposed Sale Order, pursuant to

sections 105, 363 and 365 of the Bankruptcy Code and Bankruptcy Rule 6004, and Local Rule

6004-1(b), (i) approving the private sale of the Acquired Assets and assignment of the Assumed




EAST\174056864                                     5
                 Case 20-11120-LSS            Doc 24        Filed 05/18/20       Page 6 of 24




Contracts to the Purchaser for cash consideration equal to the Purchase Price, as set forth in the

Purchase Agreement, (ii) authorizing the Sellers, as landlord, to lease certain nonresidential real

property to the Purchaser, (iii) authorizing the Sellers to assume the Assumed Contracts, and to

assign the Assumed Contracts to the Purchaser pursuant to the Purchase Agreement, and (iv)

granting other related relief.

                                           BASIS FOR RELIEF

I.      THE PRIVATE SALE IS WARRANTED UNDER THE BANKRUPTCY CODE
        AND LOCAL RULES

A.      The Purchase Agreement is Typical, Customary, and Reasonable, and Entering into
        the Purchase Agreement is an Exercise of the Debtors’ Business Judgment.

        14.      The Debtors believe that the terms of the Purchase Agreement are typical,

customary, and reasonable under the circumstances, and should be entered into in the exercise of

the Debtors’ business judgment.

        15.      Pursuant to Bankruptcy Rule 6004(f)(1), sales of property may be by private sale

or public auction. The paramount goal of either process is to maximize the proceeds of such sale

and the recovery for the estate. See In re Mushroom Transp. Co., 382 F.3d 325, 339 (3d Cir. 2004)

(noting that the debtor “had a fiduciary duty to protect and maximize the estate’s assets.”); see also

CFTC v. Weintraub, 471 U.S. 343, 352 (1985) (same); Cadle Co. v. Mims (In re Moore), 608 F.3d

253, 263 (5th Cir. 2010) (same).

        16.      In accordance with Local Rule 6004-1, the Purchase Agreement, in summary,

provides as follows:4

              a. Sale of the Acquired Assets. The Debtors are seeking approval for the sale of the
                 Acquired Assets to the Purchaser by private sale for the purchase price of
                 $9,000,000, and upon the terms and conditions set forth in the Purchase Agreement.

4
         This summary is qualified in its entirety by reference to the provisions of the Purchase Agreement. In the
event of any inconsistencies between this summary and the Purchase Agreement, the terms of the Purchase Agreement
shall govern.



EAST\174056864                                          6
                 Case 20-11120-LSS         Doc 24       Filed 05/18/20    Page 7 of 24




                 Upon execution of the Purchase Agreement, the Purchaser shall make an initial
                 deposit of $900,000 (the “Deposit”) into an escrow account designated by the
                 parties. Upon the closing of the sale of the Acquired Assets (the “Closing”), the
                 Deposit shall continue to be held in the escrow account for a period of up to ninety
                 (90) days (the “Holdback Period”). During the Holdback Period, the Purchaser shall
                 make commercially reasonable efforts to locate all vehicles and equipment owned
                 by the Debtors, and shall provide the Debtors with biweekly status reports of such
                 efforts. Simultaneously, the Debtors shall make good faith efforts to deliver any
                 remaining certificates of title and lien releases to the Purchaser.

                 Further, during the Holdback Period, the Purchaser shall pay all cure costs for
                 contracts designated for assumption by the Purchaser, and all accrued but unpaid
                 benefits to employees that accept employment with the Purchaser (the “Unpaid
                 Benefits”) promptly upon determination of such amounts.

                 Prior to the Closing, the Parties shall make good faith efforts to agree on a
                 reasonable valuation method for each owned vehicle and piece of equipment (the
                 value of each vehicle and piece of equipment, the “Agreed Value”). If the Parties
                 cannot agree to a valuation method by Closing, or a dispute arises regarding an
                 Agreed Value, such disagreement or dispute shall be resolved promptly by a neutral
                 accounting firm selected by the Purchaser and agreeable to the Debtors, the costs
                 of which shall be shared in equal amounts by both. The decision of the accounting
                 firm in such situations shall be final and binding upon Buyer and Sellers.

                 If prior to expiration of the Holdback Period, (i) the cure costs for contracts
                 designated for assumption by the Purchaser at the time of the execution of the
                 Purchase Agreement (the “Execution Cure Costs”)and Unpaid Benefits are paid by
                 the Purchaser, (ii) all reasonable licensing costs/fees (not to exceed $66,000 in total)
                 to replace the transportation software licenses for the Acquired Assets that were not
                 transferrable are obtained and paid by the Purchaser, (iii) the Purchaser locates all
                 of the owned vehicles and equipment and (iv) all certificates of title and lien
                 releases to the owned vehicles are received by the Purchaser, then the amount of
                 Execution Cure Costs, Unpaid Benefits and reasonable licensing costs/fees paid by
                 the Purchaser shall be promptly released to the Purchaser from the Deposit, and the
                 remainder of the Deposit after such disbursement shall be promptly released to
                 Debtors.

           b. Provided that the Deposit has not been fully distributed pursuant to the above,
              within five (5) days after the end of the Holdback Period, an amount equal to the
              sum of (i) the Agreed Value of each missing owned vehicle and piece of equipment,
              (ii) the Agreed Value of each owned vehicle for which its certificate of title remains
              missing, (iii) the amount of Execution Cure Costs paid by the Purchaser, (iv) the
              amount of Unpaid Benefits paid or to be paid by the Purchaser, and (iv) all
              reasonable licensing costs/fees (not to exceed $66,000 in total) incurred by the
              Purchaser to replace the transportation software licenses for the Acquired Assets
              that were not transferrable shall be released to the Purchaser from the Deposit, and
              the remainder of the Deposit after such disbursement shall be released to the


EAST\174056864                                      7
                 Case 20-11120-LSS        Doc 24       Filed 05/18/20    Page 8 of 24




                 Debtors. Unless otherwise mutually agreed to by the parties, within five (5)
                 business days after such distribution of the funds, the Purchaser shall deliver to the
                 Debtors (i) titles to the missing owned vehicles (or retained by the Debtors if not
                 previously delivered to the Purchaser), and (ii) possession of any owned vehicles
                 for which its certificate of title remains missing to the Debtors’ terminal location
                 for which such vehicle was domiciled immediately prior to Closing.

           c. Free of Any and All Encumbrances. The sale will be free and clear of all claims,
              liens, encumbrances and interests with all such liens to attach to the net cash
              proceeds of the sale of the Acquired Assets in the order of their priority and to the
              extent and validity as of immediately prior to such sale.

           d. Acquired Assets. The Acquired Assets include: (i) the Assumed Contracts; (ii) all
              Acquired Business Information; (iii) all goodwill associated with the Business,
              Assets, and Assumed Liabilities; (iv) all Vehicles owned by Sellers Relating to the
              Business; (v) all rights of Sellers to the Vehicles which are leased pursuant to an
              Assumed Contract; (vi) Sellers’ owned equipment, machinery, furniture, spare
              parts, fixtures, furnishings, office equipment, communications equipment, and
              other tangible personal property and improvements Relating to the Business; (vii)
              all rights of Sellers to the Company’s Business equipment, machinery, furniture,
              spare parts, fixtures, furnishings, office equipment, communications equipment,
              and other tangible personal property and improvements, which are leased pursuant
              to an Assumed Contract; (viii) all rights of Sellers to the warranties, express or
              implied, and licenses received from manufacturers and sellers of the Equipment;
              (ix) all Claims and causes of action against any Person of every kind and description
              Relating to the Business, and all Claims of any Seller to the extent arising from or
              relating to or in connection with the Acquired Assets or the Assumed Liabilities or
              Relating to the Business, all of the proceeds from the foregoing which are accrued
              and unpaid as of the Closing, all rights of indemnity, warranty rights, guaranties
              received from vendors, suppliers or manufacturers, rights of contribution, rights to
              refunds, rights of reimbursement and other rights of recovery possessed by any
              Seller against other Persons and the prosecution files of Sellers related thereto, in
              each case, to the extent exclusively related to the Acquired Assets or the Assumed
              Liabilities; (x) all current assets Relating to the Business as of immediately prior to
              the Closing, except cash, cash equivalents and Accounts Receivable; (xi) all
              deposits and prepaid expenses of Sellers relating to any of the Assumed Contracts;
              (xii) all Intellectual Property Rights solely Relating to the Business; and (xiii) all
              rights of Sellers to the Transportation Software Licenses.

           e. Excluded Assets. The private sale of the Acquired Assets excludes (i) cash; cash
              equivalents and Accounts Receivable; (ii) Excluded Contracts; (iii) all Owned Real
              Property and any buildings, improvements and fixtures thereon and furniture
              thereat; (iv) capital stock of Comcar’s Subsidiaries and Affiliates; (v) any assets of
              Sellers not Relating to the Business; (vi) Avoidance Actions; (vii) any Claims of
              Sellers or their respective estates against any Seller or Subsidiary or Affiliate of any
              Seller, or any director, officer, Insider (as defined in Section 101 of the Bankruptcy
              Code), auditor, or accountant of the Sellers; (viii) any insurance policy covering


EAST\174056864                                     8
                 Case 20-11120-LSS        Doc 24       Filed 05/18/20   Page 9 of 24




                 acts and omissions of directors and officers of Sellers and any proceeds of such
                 insurance policies; (ix) workers’ compensation insurance and related letters of
                 credit, cash or other assets that serve as collateral with respect thereto, and all
                 insurance policies, and all rights of any nature with respect to any such insurance
                 policy, Relating to the Business or any of the Acquired Assets or Excluded Assets,
                 including all rights to insurance proceeds to the extent Relating to the Business or
                 any Acquired Asset or Excluded Asset and any insurance claims with respect to
                 any Acquired Asset or Excluded Asset that are attributable to the pre-Closing
                 period or the post-Closing period and any rights to assert claims seeking any such
                 recoveries; (x) all IT Systems that are owned by Sellers, or used by Sellers Relating
                 to the Business; (xi) Personally Identifiable Information; (xii) all Permits Relating
                 to the Business; and (xiii)all escrow accounts, or other holdbacks, including lease
                 and insurance payments, for all owner operators.

           f. Facility Leases. Concurrently with the Closing, the Parties shall enter into short-
              term leases for the Nonresidential Real Property located in (a) St. Gabriel,
              Louisiana, (b) Mobile, Alabama, (c) Jacksonville, Florida, and (d) Tampa, Florida.
              Concurrently with the Closing, Buyer will enter into an agreement for the rental of
              parking spaces at a drop yard in Atlanta, Georgia. Concurrently with the Closing,
              the Parties shall, to the extent permitted by the master lease, enter into a sublease
              for the leased facility located in Angleton, Texas, for 30 days and containing
              customary terms. The Parties shall negotiate the definitive documents for the
              foregoing leases in good faith.

           g. Cure Costs. The Purchaser shall pay any cure costs, as defined under section 365
              of the Bankruptcy Code, if applicable, associated with any Service Contracts that
              the Purchaser designates to be Assumed Contracts.

           h. Certain Conditions to Closing.

                     i. Purchaser shall make commercially reasonable efforts to offer employment
                        to all of the Employees and provide Sellers a list of any Employees to whom
                        Purchaser would like to make an offer of employment at least five (5)
                        Business Days prior to Closing.

           i. Indemnification. The Purchase Agreement does not provide for indemnity by either
              party.

           j. Consent to Jurisdiction. The Parties will be deemed to have consented to the
              jurisdiction of the United States Bankruptcy Court for the District of Delaware, and
              have waived any and all rights to a jury trial in connection with any and all disputes
              relating to, arising from, or connected with the purchase and sale of the Acquired
              Assets, and the construction or enforcement of the Purchase Agreement.




EAST\174056864                                     9
               Case 20-11120-LSS         Doc 24     Filed 05/18/20     Page 10 of 24




       17.       Pursuant to Local Rule 6004-1, a copy of the proposed Sale Order is attached to

this Motion as Exhibit A, and the executed Purchase Agreement is attached to the proposed Sale

Order as Exhibit 1. In compliance with Local Rule 6004-1(b)(iv), the Debtors further state:

             a. Sale to Insider. The Purchaser is not an insider of the Debtors, within the meaning
                of section 101(31) of the Bankruptcy Code.

             b. Agreements with Management. The Purchaser has not discussed or entered into any
                agreements with Debtors’ management or key employees regarding future
                compensation or employment.

             c. Releases. The Purchase Agreement does not provide for any releases.

             d. Private Sale/No Competitive Bidding and Protections for the Purchaser. The
                Debtors are seeking approval for a proposed sale of the Acquired Assets to the
                Purchaser by private sale free and clear of all liens, claims, encumbrances and other
                interests, and upon the terms and conditions set forth in the Purchase Agreement,
                subject to a fiduciary out in favor of the Debtors. While the Purchase Agreement
                provides for and allows the consummation of an alternative transaction, if the
                Sellers terminate the Purchase Agreement in favor of a sale to a third party, the
                Purchaser is entitled to receive $270,000 plus the documented actual, reasonable
                out-of-pocket costs and expenses incurred by Buyer with respect to the purchase
                transaction contemplated by this Agreement, not to exceed $150,000 (the “Break-
                Up Fee”) from the proceeds of the alternate transaction.

             e. Closing and Other Deadlines. The closing date of the private sale shall take place
                on or before the second Business Day after the satisfaction of all conditions
                precedent set forth in the Purchase Agreement.

             f. Good Faith Deposit. The Purchase Agreement requires the Purchaser to fund in
                good faith, a deposit of $900,000.

             g. Interim Arrangements with the Purchaser. The Debtors do not have any interim
                management or other agreement with the Purchaser.

             h. Use of Proceeds. The Purchase Agreement does not address the use of proceeds
                generated by the sale. All Liens will attach to the proceeds, which will be
                distributed pursuant to the Sale Order or further order of this Court.

             i. Tax Exemption. The Debtors are not seeking to have the sale declared exempt from
                taxes under section 1146(a) of the Bankruptcy Code.

             j. Record Retention. The Debtors will retain, or have reasonable access to, all records
                necessary for the administration of these chapter 11 cases.



EAST\174056864                                    10
                Case 20-11120-LSS         Doc 24      Filed 05/18/20      Page 11 of 24




              k. Sale of Avoidance Actions. The Debtors are not seeking to sell avoidance actions.

              l. Requested Findings as to Successor Liability. The Debtors are seeking to sell the
                 Acquired Assets free and clear of successor liability claims.

              m. Sale Free and Clear of Unexpired Leases. The Debtors are not seeking to sell the
                 Premises free and clear of any unexpired leasehold interests or other rights.

              n. Credit Bid. The Purchase Agreement does not contemplate a right to credit bid,
                 except that in the event there is an auction as a result of the Debtors’ receipt of a
                 higher or otherwise better offer, the Purchaser may credit bid the Break-Up Fee.

              o. Relief from Bankruptcy Rule 6004(h). The Debtors are seeking relief from the
                 fourteen-day stay imposed by Bankruptcy Rule 6004(h) for the private sale.

        18.      While the Debtors believe the Purchase Agreement is in final, agreed form, the

Debtors request authorization to accept such modifications and edits to the Purchase Agreement

that are not materially burdensome or harmful to the estates as may be submitted by and agreed

upon between the Purchaser and the Debtors (in consultation with the Consultation Parties) in their

discretion and the Debtors’ business judgment without further order of the Court.

B.      The Sale of the Acquired Assets is Appropriate Under Section 363(b)(1) of the
        Bankruptcy Code.

        19.      Bankruptcy Code section 363(b) governs transactions outside the ordinary course

of business involving property of the debtor’s estate. Specifically, that section provides, in relevant

part, that, “[t]he trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary

course of business, property of the estate….” 11 U.S.C. § 363(b).

        20.      The Debtors’ sale or use of property of the estates outside the ordinary course of

business should be approved by the Court if the Debtors can demonstrate a sound business

justification for the proposed transaction. See In re Del. & Hudson Ry. Co., 124 B.R. 169 (D. Del.

1991); Myers v. Martin (In re Martin), 91 F.3d 389, 394–95 (3d Cir. 1996) (citing Fulton State

Bank v. Schipper (In re Schipper), 933 F.2d 513 (7th Cir. 1991)).




EAST\174056864                                      11
              Case 20-11120-LSS         Doc 24     Filed 05/18/20     Page 12 of 24




       21.       Courts have applied the following four factors in determining whether a sound

business justification exists: (a) whether a sound business reason exists for the proposed

transaction; (b) whether fair and reasonable consideration is provided; (c) whether the transaction

has been proposed and negotiated in good faith; and (d) whether adequate and reasonable notice

is provided. See In re Del. & Hudson Ry. Co., 124 B.R. at 175–76 (adopting Lionel factors to

consider in determining whether sound business purpose exists for sale outside ordinary course of

business in this District); Lionel Corp., 722 F.2d at 1071 (setting forth the “sound business”

purpose test); In re Abbotts Dairies of Penn., Inc., 788 F.2d 143, 147–49 (3d Cir. 1986) (implicitly

adopting the articulated business justification test set forth in Lionel and adding the

“good faith” requirement).

       22.       Debtors do not have liquidity to continue to operate the CTL business beyond the

period contemplated by the DIP Approved Budget. Once debtors articulate a valid business

justification, their decision to sell property out of the ordinary course of business enjoys a strong

“presumption that in making a business decision the directors of a corporation acted on an

informed basis, in good faith and in an honest belief that the action taken was in the best interests

of the company.” In re Integrated Res. Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v.

Van Gorkom, 488 A.2d 858, 872 (Del. 1985)). Therefore, any party objecting to a debtor’s

proposed asset sale must make a showing of “bad faith, self-interest, or gross negligence,” as courts

are loath to interfere with corporate decisions absent such a showing. See id. at 656; see also In

re Promise Healthcare Group, LLC, et al., Case No. 18-12491 (CSS) [D.I. 770] (order approving

the private sale of the Debtors’ certain Louisiana facilities upon the Debtors’ showing they

properly exercised their business judgment and set forth sound business justifications for pursuing

such a private sale, having marketed the private sale and showing that the purchaser was the only




EAST\174056864                                   12
              Case 20-11120-LSS           Doc 24      Filed 05/18/20     Page 13 of 24




bidder for the Louisiana facilities that could close a sale promptly on terms favorable to the

Debtors); In re Celadon Group, Inc., et al., Case No. 19-12606 (KBO) [D.I. 417, 418, and 766]

(orders approving private sales of the Debtors’ nonresidential real property upon the Debtors’

showing they properly exercised their business judgment and set forth sound business justifications

for pursuing such private sales, having marketed the private sales and showing that the purchasers

were the only bidders that could close a sale promptly on terms favorable to the Debtors).

       23.       It is well settled that the sale of assets outside of the ordinary course of business by

means of a private sale can, and in appropriate cases should, be approved. See, e.g., In re Bakalis,

220 B.R. 525, 531 (Bankr. E.D.N.Y. 1998) (“Unlike judicial sales under the former Bankruptcy

Act, the sale of estate property under the Bankruptcy Code is conducted by a trustee, who has

ample discretion… to conduct public or private sales of estate property.”) (internal quotations and

citations omitted); In re Dewey & LeBeouf, Case No. 12-12321 (MG), 2012 WL 5386276, at *6

(Bankr. S.D.N.Y. Nov. 1, 2012) (authorizing private sale of art collection because the debtor

established a good business reason to proceed by private sale); Penn Mut. Life Ins. Co. v.

Woodscape Ltd. P’ship (In re Woodscape Ltd. P‘ship), 134 B.R. 165, 174 (Bankr. D. Md. 1991)

(noting that, with respect to sales of estate property pursuant to section 363 of the Bankruptcy

Code, “[t]here is no prohibition against a private sale… and there is no requirement that the sale

be by public auction.”); see also In re Promise Healthcare Group, LLC, et al., Case No. 18-12491

(CSS) [D.I. 426, 770, and 778] (orders approving the private sale of the Debtors’ Louisiana

facilities and their St. Alexius facility outside the ordinary course of business).

       24.       The Debtors delegated approval of sale transactions to the Restructuring Committee

comprising an independent director. The Restructuring Committee approved and authorized this

sale transaction and to proceed to seek approval as a private sale with the embedded fiduciary out.




EAST\174056864                                     13
                Case 20-11120-LSS         Doc 24      Filed 05/18/20     Page 14 of 24




Therefore, the Debtors, in their business judgment, and in consultation with Bluejay and their other

advisors, believe that the sale of the Acquired Assets to the Purchaser under the process proposed

represents the fair market value for the Acquired Assets under the Purchase Agreement and under

the circumstances of these Chapter 11 Cases. Furthermore, the Debtors believe, given that (a) the

Purchaser can consummate the private sale transaction sooner than if the Debtors subjected the

Acquired Assets to auction, (b) thus far, no other acceptable expressions of interest or bids have

been received, (c) nothing in the Purchase Agreement prohibits the Debtors from consummating

any alternative transaction that in the Debtors’ business judgement will maximize the value of their

estates; and (d) it is unlikely an auction will lead to a higher or otherwise better bid for the Acquired

Assets. Accordingly, the Debtors respectfully submit that the proposed private sale of the

Acquired Assets to the Purchaser should be approved.

C.        Any Sale Should be Approved Free and Clear of Liens, Interests and Encumbrances.

          25.    Under section 363(f) of the Bankruptcy Code, a debtor in possession may sell

property free and clear of any lien, claim, interest or encumbrance in such property if, among other

things:

                 (1)    applicable nonbankruptcy law permits sale of such property free and
                        clear of such interest;
                 (2)    such entity consents;
                 (3)    such interest is a lien and the price at which such property is sold is
                        greater than the aggregate value of all liens on such property;
                 (4)    such interest is in bona fide dispute; or
                 (5)    such entity could be compelled, in a legal or equitable proceeding,
                        to accept a money satisfaction of such interest.

11 U.S.C. § 363(f).

          26.    Because section 363(f) is stated in the disjunctive, satisfaction of any one of its five

requirements will suffice to warrant approval of the proposed sale. See In re Collins, 180 B.R. 447,

450 (Bankr. E.D. Va. 1995) (“Section 363(f) is phrased in the disjunctive, such that only one of



EAST\174056864                                     14
              Case 20-11120-LSS         Doc 24     Filed 05/18/20     Page 15 of 24




the enumerated conditions must be met in order for the Court to approve the proposed sale”);

Scherer v. Fed. Nat’l Mortg. Ass’n (In re Terrace Chalet Apts., Ltd.), 159 B.R. 821, 827 (N.D. Ill.

1993) (sale extinguishes liens under section 363(f) as long as one of the five specified exceptions

applies).

       27.       The Debtors will serve notice of the Motion on the Office of the United States

Trustee, counsel to the DIP Lender and the Prepetition Term Loan Lender, counsel for Mr. Bostick

and Commercial Warehousing, Inc. and its affiliates, any official committee professionals when

appointed, counter-parties to the Assumed Contracts, and applicable taxing authorities, and each

will have an opportunity to object to the private sale, and the Debtors expect to obtain the consent

of the DIP Lender and the Prepetition Term Loan Lender such that section 363(f)(2) will apply.

The Debtors contend that no other party asserts or holds a valid, perfected lien on the Acquired

Assets. Accordingly, to the extent any party contends that it holds a valid lien on the Acquired

Assets, such lien is subject to bona fide dispute, and the Debtors may sell the Acquired Assets free

and clear of such purported lien, under section 363(f)(4) of the Bankruptcy Code, and adequately

protect such asserted lien by having the asserted lien attach to the proceeds of the sale in the same

priority and to the same extent and validity as such lien attached to the Acquired Assets. Therefore,

the Debtors request that the private sale be approved free and clear of all encumbrances and

interests, with the proceeds being distributed pursuant to further Court order.

       28.       As to Bostick’s ROFO, the Debtors submit that the right was respected by the

Debtors prepetition through their marketing of the Acquired Assets to Bostick and is preserved (i)

by this Motion serving as notice of the proposed sale of the Acquired Assets and the terms thereof;

(ii) by virtue of setting a hearing on the Motion thirty (30) days or more; and (iii) through the

Debtors’ preservation of a fiduciary out under the Purchase Agreement. Additionally, the Debtors




EAST\174056864                                   15
              Case 20-11120-LSS           Doc 24       Filed 05/18/20    Page 16 of 24




reserve their right to reject the ROFO as an executory contract pursuant to section 365 of the

Bankruptcy Code. See In re CB Holding Corp., 448 B.R. 684, 689 (Bankr. D. Del. 2011); In re

Kellstrom Indus., Inc., 286 B.R. 833, 834–35 (Bankr. D. Del. 2002); In re Coordinated Financial

Planning Corp., 65 B.R. 711, 713 (9th Cir. BAP 1986); In re Fleishman, 138 B.R. 641, 646-47

(Bankr. D. Mass. 1992); In re A.J. Lane & Co., Inc., 107 B.R. 435, 437 (Bankr. D. Mass. 1989);

In re Hardie, 100 B.R. 284, 287 (Bankr. E.D.N.C. 1989); In re G–N Partners, 48 B.R. 462, 466

(Bankr. D. Minn. 1985); In re Waldron, 36 B.R. 633, 636–37 (Bankr. S.D. Fla. 1984), rev'd on

other grounds, 785 F.2d 936 (11th Cir. 1986); see also In re AbitibiBowater, Inc., 418 B.R. 815,

830–31 (Bankr. D. Del. 2009).

D.      The Break-Up Fee Should Be Approved.

        29.      Courts have approved competitive bidding protections given to a purchaser under

the “business judgment rule”, and such arrangements are presumptively valid provided: (i) the

debtors’ decision to agree to a break-up fee is not tainted by bad faith or self-dealing; (ii) the break-

up fee does not hamper bidding; and (iii) the amount of the break-up fee is reasonable. See Official

Comm. Of Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147

B.R. 650, 656-57 (S.D.N.Y. 1992), appeal dismissed, 3 F.3d 49 (2d Cir. 1993). Specifically,

among other things, such provisions attract or retain a potentially successful offer. Id. at 662.

        30.      The Break-Up Fee is reasonable in relation to the size of the proposed sale and

under the facts of this transaction, and will be no more than $270,000 plus the documented actual,

reasonable out-of-pocket costs and expenses incurred by Buyer with respect to the purchase

transaction contemplated by this Agreement, not to exceed $150,000.

        31.      Further, the inclusion of a break-up fee in the Purchase Agreement is a critical

component to the sale, owing to the considerable effort being expended by the Purchaser to conduct

diligence and finalize the sale on a short timeline.


EAST\174056864                                     16
             Case 20-11120-LSS           Doc 24     Filed 05/18/20     Page 17 of 24




       32.       The Break-Up fee will not hamper any other party’s ability to offer a higher or

better bid for the Acquired Assets. Given the size of the Break-Up Fee relative to the total amount

of consideration provided for the Acquired Assets, the Break-Up Fee will not be so large as to

cause a “chilling effect” on other prospective purchaser’s interest in the Acquired Assets.

       33.       As the timely sale of the Acquired Assets is necessary to preserve its value, the

Break-Up Fee constitutes an actual and necessary cost and expense of preserving Debtors’ estates.

Accordingly, the Break-Up Fee is appropriate.

E.     The Sale is Proposed in Good Faith.

       34.       Section 363(m) of the Bankruptcy Code provides:

                 The reversal or modification on appeal of an authorization under subsection
                 (b) or (c) of this section of a sale or lease of property does not affect the
                 validity of a sale or lease under such authorization to an entity that
                 purchased or leased such property in good faith, whether or not such entity
                 knew of the pendency of the appeal, unless such authorization and such sale
                 or lease were stayed pending appeal.

11 U.S.C. § 363(m).

       35.       Section 363(m) “reflects the . . . ‘policy of not only affording finality to the

judgment of the bankruptcy court, but particularly to give finality to those orders and judgments

upon which third parties rely.’” Abbotts Dairies of Penn., Inc., 788 F.2d at 147 (quoting Hoese

Corp. v. Vetter Corp. (In re Vetter Corp.), 724 F.2d 52, 55 (7th Cir. 1983)). See also United States

v. Salerno, 932 F.2d 117, 123 (2d Cir. 1991) (noting that section 363(m) furthers the policy of

finality in bankruptcy sales and “assists bankruptcy courts in maximizing the price for assets sold

in such proceedings”); In re Stein & Day, Inc., 113 B.R. 157, 162 (Bankr. S.D.N.Y. 1990) (same).

       36.       While the Bankruptcy Code does not define “good faith”, some courts have held

that a good faith purchaser is one who “purchases the assets for value, in good faith, and without

notice of adverse claims.” Hardage v. Herring Nat'l Bank, 837 F.2d 1319, 1323 (5th Cir. 1988)



EAST\174056864                                    17
             Case 20-11120-LSS          Doc 24    Filed 05/18/20    Page 18 of 24




(quoting Willemain v. Kivitz (In re Willemain), 764 F.2d 1019, 1023 (4th Cir. 1985)). Furthermore,

the good faith status of a purchaser can be destroyed with evidence of “fraud, collusion between

the purchaser and other bidders or the trustee, or an attempt to take grossly unfair advantage of

other bidders.” TMT Procurement Corp. v. Vantage Drilling Co. (In re TMT Procurement Corp.),

764 F.3d 512, 521 (5th Cir. 2014).

       37.       The private sale has been proposed in good faith. The Purchase Agreement was

the product of extensive good faith, arms’-length negotiations between the Debtors, on the one

hand, and the Purchaser, on the other, and was negotiated with the active involvement of the

Debtors’ professionals. The Debtors believe and submit that the sale of the Acquired Assets to the

Purchaser pursuant to the terms and conditions of the Purchase Agreement is not the product of

collusion or bad faith. No evidence suggests that the Purchase Agreement is anything but the

product of arm’s length negotiations between the Debtors, the Purchaser, and their respective

professional advisors. In connection with approval of the proposed private sale, the Debtors

request that the Court make a finding that the Purchaser is a good faith purchaser and entitled to

the protections of section 363(m) of the Bankruptcy Code.

       38.       Furthermore, the Debtor are unaware of any circumstances or facts that could be

perceived as or that the Purchaser or any other party colluded.

II.    THE ASSUMPTION AND ASSIGNMENT OF THE ASSUMED CONTRACTS ARE
       WARRANTED UNDER SECTION 365 OF THE BANKRUPTCY CODE

A.     Assumption and Assignment of the Assumed Contracts are Within Debtors’ Business
       Judgment.

       39.       Pursuant to the Purchase Agreement, the Sellers are required to assume the

Assumed Contracts and the obligations thereunder, and to subsequently assign the Assumed

Contracts to the Purchaser. Section 365 of the Bankruptcy Code provides as follows:




EAST\174056864                                   18
              Case 20-11120-LSS         Doc 24       Filed 05/18/20    Page 19 of 24




       (a) Except as provided in . . . subsections (b), (c), and (d) of this section, the
           trustee, subject to the court’s approval, may assume or reject any executory
           contract or unexpired lease of the debtor.

11 U.S.C. § 365(a).

       40.       Accordingly, section 365 authorizes the proposed assumption of the Assumed

Contracts by Debtors. The assumption of a contract by a debtor is subject to review under the

business judgment standard. In re Federated Dept. Stores, Inc., 131 B.R. 808, 811 (S.D. Ohio

1991) (“Courts traditionally have applied the business judgment standard in determining whether

to authorize the rejection of executory contracts and unexpired leases”). If a debtor’s business

judgment has been reasonably exercised, a court should approve the assumption or rejection of the

contracts. See, e.g., NLRB v. Bildisco and Bildisco, 465 U.S. 513, 523 (1984); Grp. of Institutional

Investors v. Chicago M. St. P. & P.R.R. Co., 318 U.S. 523 (1943); In re Market Square Inn, Inc.,

978 F.2d 116, 121 (3d Cir. 1992) (holding that the “resolution of [the] issue of assumption or

rejection will be a matter of business judgment”).

       41.       The business judgment rule shields a debtor’s management from judicial second-

guessing. Id.; In re Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (“[T]he

Code favors the continued operation of a business by a debtor and a presumption of reasonableness

attaches to a debtor’s management decisions.”). Once a debtor articulates a valid business

justification, “[t]he business judgment rule ‘is a presumption that in making a business decision

the directors of a corporation acted on an informed basis, in good faith and in the honest belief that

the action was in the best interests of the company.’” In re Integrated Res., Inc., 147 B.R. 650, 656

(S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)). Indeed, when

applying the business judgment rule, courts show great deference to a debtor’s decision to assume

a contract. See Summit Land Co. v. Allen (In re Summit Land Co.), 13 B.R. 310, 315 (Bankr. D.




EAST\174056864                                   19
                Case 20-11120-LSS         Doc 24      Filed 05/18/20    Page 20 of 24




Utah 1981) (absent extraordinary circumstances, court approval of a debtor’s decision to assume

an executory contract “should be granted as a matter of course”). Thus, this Court should approve

the assumption of the Assumed Contracts, if the Debtors are able to demonstrate a sound business

justification for doing so. See In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983); In re

Delaware Hudson Ry. Co., 124 B.R. 169, 179 (Bankr. D. Del. 1991).

        42.      As previously noted, the assumption of the Assumed Contracts is required so that

they may be assigned to the Purchaser pursuant to the Purchase Agreement. In addition, the

Purchaser is responsible for any and all cure amounts associated with assuming the Assumed

Contracts. The Debtors, with the assistance of their advisors, have carefully reviewed the

economic benefits of assumption and assignment of the Assumed Contracts and believe that their

decision to assume the Assumed Contracts in connection with seeking approval of the Purchase

Agreement is within the Debtors’ sound business judgment, as the assumption of the Assumed

Contracts will permit the consummation of the private sale, thereby benefiting the Debtors and

their estates, while avoiding any further liability under the Assumed Contracts. Accordingly, the

Debtors believe that assuming the Assumed Contracts is in the best interests of the Debtors, the

Debtors’ estates, their creditors, and all other parties in interest.

B.      The Assumption Procedures

        43.      In connection with the assumption and assignment of the Assumed Contracts, the

Debtors propose the following procedures (collectively, the “Assumption Procedures”).

              a. Notice of Potential Assumption and Assignment. No later than three (3) business
                 days after service of the Motion, the Debtors shall serve a notice of potential
                 assumption, assignment, or transfer of executory contracts and unexpired leases,
                 substantially in the form attached hereto as Exhibit D (a “Notice of Potential
                 Assumption”), on all parties to the Assumed Contracts.

              b. Objection Period. Each Notice of Potential Assumption shall provide for the cure
                 amounts the Debtors believe must be paid to cure all defaults outstanding under the
                 applicable Assumed Contracts, and any objections to the assumption and


EAST\174056864                                     20
               Case 20-11120-LSS         Doc 24    Filed 05/18/20     Page 21 of 24




                 assignment of such Assumed Contracts, including to the cure amount (a “Contract
                 Objection”), must be in writing, filed with the Court, and actually received by the
                 Objection Notice Parties (as defined below) no later than fourteen (14) days before
                 the hearing on the Motion as noted in each Notice of Potential Assumption (the
                 “Assumption Objection Deadline”).

             c. Objection Procedures. If a contract counterparty files a Contract Objection in a
                manner consistent with the requirements set forth above, and the Debtors and the
                contract counterparty are unable to consensually resolve the dispute prior to the
                hearing on the Motion, the amount to be paid or reserved with respect to such
                objection will be determined at the hearing.

             d. Notice of Assumption and Assignment. No later than five (5) calendar days prior
                to the hearing on the Motion, the Debtors shall serve a notice, substantially in the
                form attached hereto as Exhibit E (a “Notice of Assumption and Assignment”),
                identifying the Assumed Contracts, the executory contracts or unexpired leases that
                will be assumed and assigned to the Purchaser upon the Closing.

             e. Excluded Contracts. The Purchaser may determine to exclude any executory
                contract or unexpired lease at any time prior to five (5) business days prior to the
                hearing on the Motion (or after the hearing to the extent an objection to the
                assumption and assignment of such contract or lease or the Cure Amount is
                sustained by the Court), notwithstanding such executory contract or unexpired lease
                having been identified in a Notice of Potential Assumption. The Debtors will notify
                any non-Debtor party or parties to an excluded contract or lease by written notice
                as soon as practicable after such determination, which may be after the hearing or
                the Closing Date.

C.     The Purchaser can Demonstrate Adequate Assurance of Future Performance.

       44.       Section 365 of the Bankruptcy Code provides that the trustee may assign an

executory contract or unexpired lease if (i) such contract or lease is assumed in accordance with

the Bankruptcy Code and (ii) adequate assurance of future performance by the assignee is

provided. 11 U.S.C. § 365(f)(2).

       45.       The words “adequate assurance of future performance” must be given a “practical,

pragmatic construction” in “light of the proposed assumption.” In re Fleming Cos., 499 F.3d 300,

307 (3d Cir. 2007) (quoting Cinicola v. Scharffenberger, 248 F.3d 110, 120 n. 10 (3d Cir. 2001);

see Carlisle Homes, Inc. v. Arrari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J.




EAST\174056864                                    21
             Case 20-11120-LSS            Doc 24     Filed 05/18/20     Page 22 of 24




1989); In re Natco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y. 1985) (adequate assurance of

future performance does not mean absolute assurance that debtor will thrive and pay rent); In re

Bon Ton Rest. & Pastry Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill. 1985) (“[A]lthough no

single solution will satisfy every case, the required assurance will fall considerably short of an

absolute guarantee of performance.”).

       46.       Among other things, adequate assurance may be given by demonstrating the

assignee’s financial health and experience in managing the type of enterprise or property assigned.

See In re Bygaph, Inc., 56 B.R. 596, 605–06 (Bankr. S.D.N.Y. 1986) (adequate assurance of future

performance is present when prospective assignee of a lease from debtor has financial resources

and has expressed a willingness to devote sufficient funding to business in order to give it strong

likelihood of succeeding; chief determinant of adequate assurance is whether rent will be paid).

                          WAIVER OF BANKRUPTCY RULE 6004(h)

       47.       The Debtors respectfully request that the Court waive the fourteen (14) day stay

period under Bankruptcy Rule 6004(h). Timely consummation of the proposed sale is of critical

importance to both the Debtors and the Purchaser, and is vital to the Debtors’ efforts to maximize

the value of the Debtors’ estates. Accordingly, the Debtors hereby request that the Court waive

the fourteen (14) day stay period under Bankruptcy Rule 6004(h).

                                               NOTICE

       48.       Notice of this Motion will be provided to: (a) the Office of the United States Trustee

for the District of Delaware; (b) the United States Attorney for the District of Delaware; (c)

applicable Taxing Authorities; (d) counsel to the DIP Lender and the Prepetition Term Loan

Lender; (e) counsel to the Prepetition ABL Agent; (f) counsel to the DIP Agent and the Prepetition

Term Loan Agent; (g) the Purchaser; (h) the counterparties to the Assumed Contracts; (j) counsel




EAST\174056864                                     22
             Case 20-11120-LSS         Doc 24     Filed 05/18/20     Page 23 of 24




for Bostick; (k) any official committee of professionals when appointed; (l) counter-parties to the

Assumed Contracts; and (m) any party that has requested notice pursuant to Bankruptcy Rule 2002.

The Debtors respectfully submit that no other or further notice of this Motion is required.

                           [Remainder of page intentionally left blank]




EAST\174056864                                  23
             Case 20-11120-LSS         Doc 24     Filed 05/18/20     Page 24 of 24




       WHEREFORE, the Debtors respectfully request that this Court (i) enter the proposed Sale

Order, substantially in the form of attached hereto as Exhibit A, granting the relief requested in

this Motion, and (ii) grant such other and further relief as this Court may deem just and proper.

Dated: May 18, 2020                     Respectfully submitted,
       Wilmington, Delaware
                                        DLA PIPER LLP (US)

                                        /s/ Stuart M. Brown
                                        Stuart M. Brown (DE 4050)
                                        1201 North Market Street, Suite 2100
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 468-5700
                                        Facsimile: (302) 394-2341
                                        Email: stuart.brown@us.dlapiper.com

                                        -and-

                                        Jamila Justine Willis (pro hac vice admission pending)
                                        1251 Avenue of the Americas
                                        New York, New York 10020
                                        Telephone: (212) 335-4500
                                        Facsimile: (212) 335-4501
                                        Email: jamila.willis@us.dlapiper.com

                                        Proposed Counsel to the Debtors




EAST\174056864                                  24
